  Case 1:19-cv-10256-GHW Document 75-12 Filed 09/29/20 Page 1 of 2




                     Plaintiff’s Exhibit E




 Plaintiff’s September 14, 2020 Letter to Defendants
Re: Defendants’ Request for a Blanket “Confidential”
                   Designation
        Case 1:19-cv-10256-GHW Document 75-12 Filed 09/29/20 Page 2 of 2
Sept. 14, 2020 Ltr. to Paul Weiss


September 14, 2020

VIA E-MAIL

Jeh Johnson and Susanna Buergel
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285Avenue of the Americas
New York, New York 10019-6064

Re: Cardwell v. Davis Polk & Wardwell LLP, et al. (1:19-cv-10256-GHW)

Dear Jeh Johnson and Susanna Buergel,

       On multiple occasions now, including our July 31 letter, we've asked Defendants to not
make last minute unilateral demands. We are once again in a similar position, as Defendants
went from March 2 until September 10 without mentioning to Plaintiff that they sought
confidential treatment of their entire set of discovery responses.
       As a courtesy, we granted an extension to Defendants last week because Defendants
requested relief from the September 10 deadline to serve verified interrogatory responses. As you
know, those responses were due today based on that extension.
        Then, like now, we are not interested in dinging Defendants on a timing technicality.
However, Defendants’ eleventh-hour request to categorically treat all of their responses as
Confidential (as defined in the model protective order) is unnecessarily broad and contrary to my
client’s interests and claims.
         Defendants have asked Plaintiff to agree to a sweeping designation (unlike the interim
designation that Plaintiff expresses) without attempting to make even a threshold showing that
all of their responses contain the type of commercially sensitive, proprietary, or other
information contemplated by such designation under the model protective order.
       Without this basic information, and given Defendants’ improper attempt to burden shift
(by improperly forcing Plaintiff to challenge Defendants’ overbroad designations on the back
end), Defendants’ request is improper.
       Accordingly, we intend to provide our insert to a joint letter by Wednesday, as previously
discussed and agreed upon by the parties. Since the joint letter already contemplates issues and
disputes related to the protective order, it can include Defendants' request for a blanket
designation and Plaintiff's opposition to such request.


                                           Sincerely,

                                        /s/ David Jeffries

                                         David Jeffries
